     Case 1:18-cv-00551-AWI-BAM Document 29 Filed 04/17/20 Page 1 of 1

 1

 2

 3                          UNITED STATES DISTRICT COURT
 4                                 EASTERN DISTRICT OF CALIFORNIA

 5

 6    DONNY STEWARD,                                      Case No. 1:18-cv-00551-AWI-BAM (PC)
 7                         Plaintiff,                     Appeal No. 20-15680
 8            v.                                          ORDER REGARDING IN FORMA PAUPERIS
                                                          STATUS ON APPEAL
 9    IGBINOSA, et al.,
10                         Defendants.
11

12          Plaintiff Donny Steward (“Plaintiff”), a state prisoner proceeding pro se and in forma

13   pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983. On March 31, 2020, the

14   Court dismissed the federal claims in this action, with prejudice, for Plaintiff’s failure to state a

15   claim upon which relief may be granted, and dismissed the state law claims, without prejudice,

16   after declining to exercise supplemental jurisdiction. (ECF No. 22.) Judgment was entered

17   accordingly the same date. (ECF No. 23.) On April 15, 2020, Plaintiff filed a notice of appeal.

18   (ECF No. 25.)

19          On April 16, 2020, the Ninth Circuit Court of Appeals referred the matter back to this

20   Court for the limited purpose of determining whether in forma pauperis status should continue for

21   the appeal. 28 U.S.C. § 1915(a)(3). The Court finds that this appeal is not taken in bad faith and

22   is not frivolous. Accordingly, in forma pauperis status should not be revoked and should

23   continue on appeal.

24
     IT IS SO ORDERED.
25

26      Dated:     April 17, 2020                               /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
